DETAILED ACTION
The applicant’s amendment filed on November 30, 2020 has been entered.

Election/Restrictions
Claims 1-11 are allowable. The restriction requirement of species, as set forth in the office action mailed on July 11,2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups are withdrawn.  Claims 12-20 are rejoined because these claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows:

Referring to claims 12-20, Rejoin or add claims 12-20 (due to restriction requirement).

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on November 30, 2020, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable. 
Referring to claims 1-11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “wherein the solder resist layer is formed such that the second opening has a diameter smaller than a diameter of the first opening, that the second bump has a diameter smaller than a diameter of the first bump, that the first opening has an aspect ratio of 0.5 or less, and that the second opening has an aspect ratio of 

Referring to claims 12-20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 10; the limitations “a second opening of the solder resist layer has a diameter smaller than a diameter of the first opening, second bump has a diameter smaller than a diameter of the first bump, wherein the forming of the solder resist layer comprises forming the solder resist layer such that the first opening has an aspect ratio of 0.5 or less, and that the second opening has an aspect ratio of 0.6 or greater, the forming of the first bump includes forming the first base plating layer such that the first base plating layer has a first 5Application No. 16/269,194 Reply to Advisory Action of November 20, 2020 and Office Action of August 11, 2020recess having a depth of 20 μm or less in an upper central portion, and the forming of the second bump includes forming the second base plating layer such that the second base plating layer has a second recess shallower than the first recess in the upper central portion.” in combination with all other claimed limitation of base claim 10 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH H PAGHADAL/Examiner, Art Unit 2847        

/STEVEN T SAWYER/Primary Examiner, Art Unit 2847